Citation Nr: 9927431	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  96-01 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1967 to 
November 1970 with subsequent service in the Indiana Army 
National Guard from October 1971 to December 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied service connection for a 
right knee disability.  

During the appeal, in August 1997 the Board remanded this 
case to the RO for further development, which has been 
completed.  The case has now been returned  to the Board for 
further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A right knee disability preexisted active service, but 
underwent an increase in severity beyond natural progress as 
a result of an injury during active duty for training in 
April 1992.


CONCLUSION OF LAW

A right knee disability was aggravated during active duty for 
training.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 1991);  38 
C.F.R. §3.306 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for a right knee 
disability, which he essentially contends is related to an 
injury he sustained during his second period of service with 
the Indiana Army National Guard in April 1992.  He maintains 
that that injury weakened his right knee and caused him to 
sustain subsequent injuries to that  knee.  The appellant 
maintains that any injuries he sustained to his right knee 
prior to April 1992 had previously resolved without chronic 
disability. 

Private medical records show that the appellant injured his 
right knee in March 1988 while playing basketball.  An 
initial clinical report noted a history of previous injury of 
the right knee and that the appellant wore an elastic brace.  
X-ray examination revealed no acute bone injury.  In May 
1988, the appellant was diagnosed with internal derangement 
of the right knee.  He underwent a diagnostic arthroscopy and 
debridement of the right medial femoral condyle at that time, 
after which the diagnosis was medial femoral chondral 
deterioration.  

Service medical records and contemporaneous statements from 
the appellant and others show that in April 1992 the 
appellant was playing volley ball and twisted his right knee.  
On the way back to his tent, the appellant's right knee gave 
out.  The treatment provider wrapped the right knee and 
applied ice.  At that time, there was no noticeable swelling 
and the appellant was given Motrin and crutches for his pain.  
In an April 1992 statement of medical examination and duty 
status, the injury was noted to be a dislocated right knee.  
Service medical records dated from June 1992 to December 1992 
show follow-up treatment after the April 1992 injury and 
arthroscopic examination in June 1992, which made findings of 
degenerative joint disease of the medial femoral condyle, 
torn lateral meniscus, partial tear of the ACL, and positive 
Lachman.  

Private medical records show that in September 1993 the 
appellant underwent a right knee arthroscopy and excision of 
the articular fragment of the right medial femoral condyle 
and debridement of the medial meniscus.  It was reported that 
the appellant had injured his right knee on multiple 
occasions in the past and that he was absent an anterior 
cruciate ligament.  The report indicated that the appellant 
had had a partial debridement of the lateral meniscus and 
that less than two weeks before, he had sustained a new 
injury to the right knee which was felt to be a torsional 
injury.  In November 1993, the appellant underwent a right 
anterior cruciate ligament reconstruction.  At that time, it 
was reported that the appellant had sustained several 
injuries to his right knee and that he had undergone several 
arthroscopic procedures, one in the mid to latter 80's, one 
in 1991, and one late that summer.  The report also indicated 
that the appellant had a deficiency of the anterior cruciate 
ligament and had previous meniscal pathology, as well as 
patellofemoral problems.  A MRI performed in January 1994, 
revealed status-post anterior cruciate ligament 
reconstruction, status-post partial medial meniscectomy, an 
under surface tear, posterior horn, lateral meniscus 
extending into the mid-body, osteochondral defects of both 
femoral condyles, a graft site within the mid-patellar tendon 
which divided the patellar tendon into two halves and a small 
fragment displaced anteriorly at the level of the patella 
graft consistent with displaced meniscal fragment.

Letters dated in February and May 1994 from Brent McIntosh, 
M.D., to the Office of Workers' Compensation Program have 
been associated with the appellant's service medical records.  
The February 1994 letter revealed that in November 1993, the 
appellant underwent an anterior cruciate ligament 
reconstruction of the right knee and rehabilitation.  On the 
first or second day of returning to work in January 1994, the 
appellant slipped on ice at work and injured his right knee.  
Dr. McIntosh indicated that after this injury, examination of 
the appellant's knee revealed a changed from at least 1+ on 
the Lachman Testing, to at least 2+ after the injury, which 
Dr. McIntosh found to be a significant change.  The letter 
noted that magnetic resonance imaging (MRI) examination 
revealed no new damage to the grafted anterior cruciate 
ligament, but other findings suggested a possible cartilage 
fragment in the joint.   

A subsequent letter from Dr. McIntosh dated in May 1994, 
indicated that the appellant was being followed for right 
knee degenerative joint disease.  The report also indicated 
that the appellant had anterior cruciate ligament deficiency; 
and that a reconstruction had failed when blown-out after 
"the accident."  The appellant was reported to have a 
sloppy knee and he had a pivot shift and positive Lachman 
test.  The appellant was reported to be wearing a brace.

During a periodic Reserve examination in September 1994, the 
appellant's lower extremities were found to be abnormal.  The 
report noted that the appellant had a healed six inch scar 
over the lateral anterior area of his right knee.  The report 
noted a 1-2+ Lachman and a positive McMurray's test, pivot 
shift and Drawer sign.  There was also crepitus, but no 
effusion.  The appellant was diagnosed as having an unstable 
right knee with internal derangement of the right knee.  The 
appellant indicated that he had swollen or painful joints, 
bone, joint or other deformity, lameness and a "trick" or 
locked knee.  Two months later in November 1994, the 
appellant was found to be medically unfit for duty and was 
discharged.

At a VA examination conducted in July 1995, the appellant 
related that he had injured his right knee playing volleyball 
in 1988.  Due to persistent local symptoms, he had an 
internal debridement of the joint.  The appellant related 
that he had no further problems with the knee until 1992 when 
he suffered a similarly injury playing ball which required a 
meniscectomy.  He stated that in 1993, a small boat fell on 
his right leg which required reconstructive surgery.  The 
appellant was diagnosed as having status-post meniscectomy 
and reconstruction of the right knee joint for residuals of 
traumatic injuries.

At a March 1996 hearing at the RO, the appellant testified 
that he did not sustain an injury to the right knee during 
his first period of active service.  The appellant stated 
that while playing volleyball, he slipped and sprung his 
knee.  Later when leaving to go to his tent, he stepped in a 
hole or something, and his knee popped and went completely 
out and dislocated, which had not happened before.  He stated 
that previously in 1988 he underwent arthroscopic surgery to 
clean up a tear in the meniscus, which had completely 
resolved.  The appellant stated that the injury he sustained 
during service in April 1992 weakened his right knee and 
caused him to have subsequent injuries and further damage to 
his right knee.  The appellant related that he received 
workers' compensation for another injury he sustained to the 
right knee.  The appellant testified that he underwent 
arthroscopic debridement of the right knee in September 1993 
and a total reconstruction of the right knee in November 
1993.

A private medical statement dated in March 1996 from Dr. 
McIntosh indicated that the appellant had sustained both 
military and civilian injuries to the right knee.  It was 
noted that the appellant had undergone an arthroscopy of the 
right knee in 1992, at which time degenerative tears of the 
lateral meniscus, chondromalacia, instability functionally 
and attenuation of the anterior cruciate ligament were found.  
In September 1993, a subsequent arthroscopy of the right 
revealed an upgrade in chondromalacia on the medial femoral 
condyle.  Dr. McIntosh indicated that the appellant's right 
knee had shown an increase in damage from 1992 to September 
1993 when he examined the appellant.
 
During a November 1997 VA examination, the appellant reported 
that he injured his right knee in 1988 when playing 
basketball, and at that time he had arthroscopic surgery and 
some meniscal work.  He reinjured the right knee in 1992 in 
Jamaica during a period of active duty for training with the 
National Guard.  He later slipped on ice in January 1994 and 
"blew-out" his knee, and apparently ruptured his anterior 
cruciate ligament, as he underwent an anterior cruciate 
ligament reconstruction.  X-rays taken in 1995 showed two 
interferon screws in place.  The examiner opined that the 
medical history indicated that the current disability of 
giving way would be related to his ACL insufficiency, and not 
to his arthroscopic meniscal surgeries performed in 1988 and 
1992 in the military.

The report of a January 1998 VA examination contains an 
opinion to follow-up on the November 1997 VA examination 
report.  The examiner noted that a 1994 MRI after the 
appellant reinjured his knee in 1994 showed that the ACL 
graft was intact and not re-torn.  It also showed that the 
knee had a partial medial meniscectomy in the past and that 
it had some osteochondral defects of the medial femoral 
condyle and lateral condyle.  The 1992 surgical report showed 
a partial lateral meniscectomy.  The examiner opined that he 
did not think that there was any relationship between the 
1988 and 1992 injuries, or that the injury in 1992 made his 
pre-existing injury from 1988 any worse.  They were different 
menisci that were injured and the examiner did not think they 
were related.  

The report of a February 1998 VA examination report contains 
an opinion to follow-up on previous VA opinion and 
examination reports of November 1997 and January 1998.  The 
examiner reviewed a 1988 surgical report not previously 
reviewed by the examiner in those previous VA examination 
reports.  The present report noted that in 1988, the 
appellant underwent arthroscopy, which found a median femoral 
condyle grade IV lesion on the posterior third of the 
condyle, a normal medial meniscus, and a remainder of a 
chronically lax, previously torn anterior cruciate ligament. 

The examiner compared these findings with those after the 
1992 injury, when the appellant underwent arthroscopic 
examination in September 1993.  At that time findings 
included the grade IV chondromalacia of the right femoral 
condyle and similar findings pertaining to the anterior 
cruciate ligament.  The examiner noted that in September 
1993, however, the appellant also had a partial tear of the 
right medial meniscus.  The examiner noted that in November 
1993, the appellant underwent right anterior cruciate 
ligament reconstruction.  The examiner noted that once an ACL 
has been torn, there is knee instability most commonly 
followed by complications of osteochondral damage, as evinced 
by the appellant's chondromalacia of the left femoral 
condyle; and of meniscal tear, which the appellant later also 
sustained in the medial and lateral meniscus.  

The examiner opined that all of the appellant's knee problems 
were directly related to his anterior cruciate ligament 
deficiency, which was a chronic injury present in 1988.  
Noting that without knowing the time of the original injury, 
the examiner opined that it was difficult to determine 
whether the further injuries were related to service.  The 
examiner indicated that not withstanding this, however, if 
the appellant did sustain further injury to the knee while in 
service, it would obviously be a service connected condition.  
The examiner indicated that therefore, even if the appellant 
may have had preexisting pathology, he definitely sustained 
further damage while in service.  Therefore, it was possible 
that he may qualify for an increase in disability.  

Basic entitlement to compensation for veterans for service-
connected disabilities derives from 38 U.S.C. § 1110, which 
provides, in part, as follows: "For disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service . . . the United States will pay to any 
veteran thus disabled . . . compensation as provided in this 
subchapter . . . ." 38 U.S.C. § 1110 (emphasis added). See 38 
U.S.C. §§ 1112, 1113(a); 38 C.F.R. §§ 3.303(a), 3.306 (1997). 
The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . 
. ." 38 U.S.C. § 101(2); see also 38 C.F.R. § 3.1(d). The 
term "active military, naval, or air service" is defined to 
include, inter alia, "any period of active duty for training 
during which the individual concerned was [**12] disabled or 
died from a disease or injury incurred or aggravated in line 
of duty." 38 U.S.C. § 101(24) (emphasis added); see also 38 
C.F.R. § 3.6(a) (1997). The term "active duty for training" 
includes, inter alia, certain full time duty in the Air 
National Guard. 38 U.S.C. § 101(22); see also 38 C.F.R. § 
3.6(c)(4). Thus, in order to establish basic eligibility for 
veterans benefits based upon his service in the National 
Guard, the appellant must establish that he was "disabled . . 
. from a disease or injury incurred or aggravated in the line 
of duty [in the National Guard]." See Paulson v. Brown, 7 
Vet. App. 466, 470 (1995) ("An individual who has served only 
on active duty for training must establish a service-
connected disability in order to achieve veteran status."). 
Mercado-Martinez v. West, 11 Vet.App. 415 (1998).

The appellant claims that his current right knee disability 
relates back to when he injured his right knee during active 
duty for training in April 1992, and that this  resulted in 
chronic disability leading to further subsequent injuries.  
Review of the evidence of record shows, however, that he 
sustained a right knee injury in 1988, before the 1992 
injury.  There is no competent medical evidence rebutting 
this opinion.

Service connection may be granted, however, for a disability 
aggravated by active service. 38 U.S.C.A. § 1153. A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
C.F.R. § 3.306(a).
.  
In light of all the evidence of record, the Board finds that 
the appellant's right knee increased in severity as a result 
of the injury during his active duty for training period of 
service in April 1992.  In this regard, the Board notes that 
the VA examiner in February 1998 opined that any further 
injury sustained to the knee while in the service would 
obviously be a service-connected condition.  He also 
indicated that further injury was sustained in April 1992, 
noting that a partial tear of the right medial meniscus was 
shown by MRI after the 1992 injury, but not previously at the 
time of the 1988 injury.  

The Board also observes, that consistent with the February 
1998 VA examiner's opinion, medical records show that the 
appellant's right knee condition worsened subsequent to the 
April 1992 injury.  Dr. McIntosh's March 1996 statement 
noted that arthroscopic examinations in 1992 and September 
1993 revealed an upgrade in chondromalacia on the medial 
femoral condyle, and an increase in damage from 1992 to 
September 1993.  

The Board finds that the appellant's right knee disability 
increased in severity as a result of the injury during his 
period of active duty for training. It is further concluded 
that this increase in severity was not due to the natural 
progress of the preexisting condition. Accordingly, service 
connection for a right knee disability on the basis of 
aggravation is warranted. 38 U.S.C.A. §§ 1110, 1153, 5107;  
38 C.F.R. § 3.306.




ORDER

Service connection for a right knee disability based on 
aggravation is granted.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

